Citation Nr: 1328638	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for residuals of cold injury to the feet, claimed as frostbite.

2.  Entitlement to service connection for hammertoes of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part, denied service connection for a hammertoe disability of the feet and declined to reopen a previously denied claim for service connection for residuals of cold injury to the feet. 

In an April 2012 rating decision the RO granted service connection for bilateral pes planus that had also been on appeal, which constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant initiated an appeal with the initial rating or effective date assigned.  Thus, this matter is no longer in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

The reopened claim for service connection for residuals of cold injury to the feet and the claim for service connection for hammertoes of both feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1998 rating decision most recently denied service connection for cold injury to the feet.  The Veteran was notified in writing of the RO's decision and his appellate rights; he did not appeal.

2.  The evidence associated with the claims file since the June 1998 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for cold injury to the feet. 


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied service connection for cold injury to the feet, is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The evidence presented since the June 1998 decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), VA has certain obligations to notify and assist the appellant. Given that this decision reopens the claim of entitlement to service connection for a right inguinal hernia disorder, and grants service connection, an exhaustive analysis of VA's attempt to comply with these statutes is not in order.

II. Factual Background and Legal Analysis

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2013).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a), see also Manio v. Derwinski, 1 Vet. App 145 (1991). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The decision in Hodge v. West, 155 F.3d. 1356  (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision." Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In June 1971 the RO denied service connection for frostbite of both feet, which was appealed to the Board, which in a February 1972 decision, upheld the denial.  The Board found that there was no evidence of a frostbite injury in service and no evidence of residuals of frostbitten feet shown.

Thereafter a petition to reopen the claim for service connection was denied by the RO in a June 1998 rating decision on the basis that the new evidence failed to show evidence of residual disability or that the Veteran incurred frostbite in service.  The Veteran did not appeal after receiving notice of the decision in July 1998.

The evidence previously before the RO in June 1998 includes service treatment records that include treatment of cellulitis in the left foot in March 1960 in Fort Carson, Colorado, with a diagnosis following hospitalization between March 3, 1960 and March 9, 1960 of strain ligaments, longitudinal arch of the left foot of undetermined cause.  A history of an 11 mile march was noted to have taken place prior to onset of symptoms of left foot pain and swelling.  The service treatment records do not show any evidence of treatment for or complaints of frostbite.  The records do show that he was in Fort Carson, Colorado between January 1960 and March 1960, and also treated for various problems other than foot issues at a clinic in Dachau, Germany between September 1960 and January 1962.  Aside from the March 1960 treatment for the left foot ligament strain, the only other significant finding was of a pes planus noted on entry in January 1960 that was asymptomatic.  No foot problems or complaints were shown on discharge examination and report of medical history in October 1962.

The evidence previously before the RO in June 1998 also included a September 1971 VA examination of the feet that recited a history of frostbite said by the Veteran to have been treated in service in Fort Carson, Colorado.  His subjective complaints included cramps and swelling of both feet, with no remarkable findings on examination and a diagnosis of no evidence of residuals of previously frozen feet except for occasional cramping.  Other evidence before the RO in June 1998 includes a July 1997 VA treatment record showing complaints of issues with numbness and balance.  He also had intermittent foot pain for a year that was worsening, and occasional cramping in the calves.  Examination revealed tender calluses on both feet.  A January 1998 record noted complaints of foot pain and numbness for years.

Among the evidence obtained after June 1998 is a June 1995 VA record in the electronic folder showing the Veteran had filed a claim for Social Security Disability (SSD) and Supplemental Security (SSI) benefits in May 1995, and his medical history included numbness in both feet.  A September 1997 private psychiatric examination for a current application for Social Security disability benefits gave a history of foot trouble included among the medical problems.  Additionally VA records that were made part of the electronic record included records from July 1998 showing follow-up for a foot strain and recurrent calluses.  The records also made note of a pending claim for Social Security disability benefits in 1997, again with foot problems noted to be included among his health problems in July 1997.  In an April 1999 record it was noted that the claim for SSD and SSI was on appeal and awaiting a court date to rule on his third appeal.  

Also submitted after June 1998 is a March 2001 private podiatry record that related a problem with painful feet of 35 years duration.  The diagnoses included bilateral bunions, hammertoes of the lesser digits, ulcerations of the plantar aspect of both feet, and hypertrophied ingrown mycotic nails 1-5 bilaterally.  An August 2008 private podiatry care record noted complaints of numbness and painful feet with a history of his feet "freezing" in the Army in 1960.  The assessment included vascular insufficiency, hallux valgus and tinea pedis between bilateral digits.  

Also received after the June 1998 rating decision is a March 2012 VA foot examination that addressed the Veteran's claimed foot disorders.  In pertinent part, the history included frostbite in feet in Colorado in 1960 with current complaints of daily pain and burning in both feet.  Symptoms included arthralgia or other pain, cold sensitivity, color changes, numbness and locally impaired sensation of both feet.  Pertinent findings included flakey whitish skin/whitish discoloration of the feet and decreased tibial and dorsalis pulses of both feet.  Examination of the veins yielded a diagnosis of peripheral vascular disease.  The examiner gave an opinion that it was less likely than not that the peripheral vascular disease was caused by cold exposure, but did state that cold injury can lead to chronic pain, burning or skin discoloration in the feet, which this Veteran has.  The examiner did not provide an actual diagnosis of these symptoms attributed to the cold injury residuals however.

The evidence added to the record since the June 1998 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. Since the previous denial was premised, in part, on a finding that there was no evidence of a cold injury in service or of current residuals of cold injuries, the additional evidence reflects foot symptoms that a VA physician has indicated could be related to cold injury residuals.  Additionally the evidence showing the Veteran to have had a pending claim for Social Security benefits based apparently in part on foot disability between 1995 and 1999, suggests the existence of other potentially pertinent evidence in this matter.  

The Board finds that the evidence submitted following the June 1998 RO decision is new evidence which is not redundant or cumulative of other evidence previously considered. In addition, the Board finds that the additional evidence is material as it relates to an unestablished fact necessary to substantiate the claim. Essentially, the new evidence is relevant to the matter of possible chronic residuals of a cold injury in service.


ORDER

New and material evidence sufficient to reopen the veteran's claim for service connection for residuals of cold injury to the feet has been received and the claim is reopened.  To this extent, the appeal is granted.


REMAND

Having reopened the claim for service connection for residuals of cold injury to the feet, the Board finds that additional development is necessary to afford proper adjudication of this claim.  Additionally the Board finds that additional development is necessary to address the claim for service connection for hammertoes of both feet.  

First the Board notes that it is necessary to obtain records from the Social Security Administration in regard to the disability claim filed by the Veteran in May 1995, and still pending as of April 1999.  Such records could contain evidence pertinent to these issues on appeal.  

Additionally the Board finds that further examination and medical opinion is necessary regarding both the residuals of the claimed cold injury and the hammertoe disability.  The Board notes that while the March 2012 VA examination, conducted by a physician determined that a peripheral vascular disease was not related to cold injury, it did suggest that some symptoms of chronic pain, burning or skin discoloration in the feet which the Veteran had, could be residuals of a cold injury.  However no diagnosis was made.  The report of a subsequent VA examination of April 2012, conducted by a physician's assistant, which determined that there was no evidence of any vascular insufficiency or of any residuals of frostbite.  The Board notes that while there are no medical records of treatment for frostbite in service, the Veteran has provided lay evidence of cold exposure to his feet which he is competent to provide, and the records do support his contentions of being in cold environments of Fort Carson, Colorado and in Germany in the winter (though treatment records from that facility reflect unrelated foot problems).  

Additionally the March 2012 examination, which is noted to have provided an opinion determining that bilateral pes planus was aggravated by service, contains a statement which notes other pertinent physical findings related to the diagnosis of flatfoot.  Among these findings were those of flaky whitish skin, hallux valgus present, second toe in hammertoe position (bilaterally), and decreased tibial and dorsalis pedis pulses of both feet.  This statement appears to suggest a possible relationship between the claimed hammertoe disorder and possible residuals of cold injury and the pes planus disability which is currently service connected.  However further clarification is needed, particularly since the etiology opinions in this examination and April 2012 examination which did not address secondary service connection, but only provided unfavorable opinions regarding the etiology of the hammertoe disorder on a direct basis and regarding peripheral vascular disease and cold injury.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from SSA a copy of any disability determinations concerning the Veteran, as well as copies of all medical records underlying any such determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The AOJ should obtain an addendum opinion regarding the nature and etiology of the Veteran's claimed residuals of cold injury of the feet and the etiology of the Veteran' hammertoe disorder of the feet by the physician who conducted the March 2012 VA examination.  If this examiner is no longer available the AOJ should obtain the opinion from an appropriate physician. The claims file must be provided for review by the examiner. 

The examiner should determine whether the Veteran has residual disability from cold injury of the feet, (with symptoms described in March 2012 as including chronic pain, burning or skin discoloration in the feet) and if so whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current foot disability is a residual of cold injury of the feet experienced by the Veteran during active duty.  If not, is it at least as likely as not caused or is aggravated by Veteran's service-connected pes planus disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner should then opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hammertoe disability began in active duty, or was caused by any incident in active duty.  If not, is it at least as likely as not caused or is aggravated by Veteran's service-connected pes planus disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

In rendering the requested opinion, the physician should consider all pertinent evidence, to include the pertinent medical evidence and lay statements from the Veteran. The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  If it is deemed necessary to conduct another examination to answer these questions, one should be scheduled. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


